Title: From George Washington to William Heath, 27 November 1780
From: Washington, George
To: Heath, William


                        
                            Dr Sir
                            Hd Qrs Novr 27—80
                        
                        I inclose you a letter to Col. Sheldon ordering him into Winter Quarters—You will be pleased to forward it
                            and make any arrangements that may be necessary in consequence of his removal. I am with great regard Yr most Obedt ser.
                        
                            Go: Washington
                        
                        
                            P.S. The Rhode Island Regiment may go to the position by Robinson’s Mills instead of a detachmt from
                                New Hampshire &ca.
                        

                    